             Case 1:18-cv-00566-TJM-CFH Document 255 Filed 09/03/20 Page 1 of 2




                                                                                             767 Fifth Avenue
                                                                                     New York, NY 10153-0119
VIA ECF                                                                                   +1 212 310 8000 tel
                                                                                          +1 212 310 8007 fax

                                                                                               David Yohai
                                                                                          +1 (212) 310 8275
September 3, 2020                                                                     David.Yohai@weil.com


Hon. Christian F. Hummel
James T. Foley United States Courthouse
445 Broadway, Room 441
Albany, New York 12207

Re: National Rifle Association of America v. Cuomo et. al, No. 18-cv-566-TJM-CFH

Dear Magistrate Judge Hummel:

I write on behalf of non-party Everytown for Gun Safety (“Everytown”) concerning Plaintiff the National
Rifle Association of America’s (the “NRA”) Motion to Compel Everytown to Comply with Non-Party
Subpoena (ECF No. 251) (the “Motion”) in the above-captioned action. Everytown respectfully seeks a
two-week extension of its deadline to respond to the Motion, which is currently set for September 17,
2020, pursuant to the Court’s August 20, 2020 Order (ECF No. 249).

The NRA filed the motion and accompanying affidavit and exhibits — amounting to over 170 pages —
on August 27, 2020, one week before Labor Day weekend. The deadline to respond is September 17,
2020. Everytown sought consent to this extension from the NRA’s counsel on August 31, 2020. Counsel
opposed the extension request, invoking their purported commitment to the “timely” prosecution of this
matter. But the NRA’s own conduct illustrates that time is not of the essence. And the normal professional
courtesy of a two-week extension, spanning a holiday weekend when counsel working on the matter are
out on vacation, would in no way prejudice the NRA in its lawsuit against the named defendants.

The NRA’s Motion seeks to compel Everytown’s compliance with a subpoena seeking “[a]ll documents
and communications” on ten discrete subjects including a broad swath of Everytown’s internal
deliberations. The NRA first served this subpoena more than a year-and-a-half ago (January 25, 2019),
and Everytown lodged timely objections within one month. But since that initial exchange, there have
multiple months-long periods in which the NRA and its counsel disappeared, stalling negotiations related
to the subpoena. That passivity cannot be squared with the NRA’s newfound contention that time is
suddenly of the essence.

The two week extension we seek will have no impact whatever on the overall schedule of the case.
Discovery between the actual parties to this case has been stayed until the end of September. See ECF
No. 234. A two-week briefing extension related to third party discovery will not prejudice to the NRA in
any way.

Given the foregoing, Everytown thus respectfully requests that this Court enter an Order setting its
deadline to respond to the Motion to Compel to October 1, 2020.


WEIL:\97614107\2\99995.6239
             Case 1:18-cv-00566-TJM-CFH Document 255 Filed 09/03/20 Page 2 of 2


Hon. Christian F. Hummel
September 3, 2020
Page 2


We are available at the Court’s convenience to address any issues the Court deems appropriate.


Sincerely,


s/ David Yohai

cc:       Counsel of Record (by ECF)




WEIL:\97614107\2\99995.6239
